Fish, C. J.
1. The name “V. M. Barrett Construction Co.” imports that such company is a corporation. Georgia Cooperative Fire Association v. Borchardt, 123 Ga. 181, 186 (51 S. E. 429, 3 Ann. Cas. 472), and cases cited. Such presumption prevails until the contrary is shown. Holcomb v. Cable Co., 119 Ga. 466 (46 S. E. 671).
2. The “V. M. Barrett Construction Co.” was sued, and a judgment was rendered against the defendant, and execution issued thereon against “V. M. Barrett Construction Co.” Nowhere in the proceedings was the defendant referred to otherwise than “V. M. Barrett Construction Co.” Held, that the judgment, if valid at all, was against the defendant as a corporation, and was not a lien upon the individual. property of V. M. Barrett, although the entry of service was: “Served defendant, V. M. Barrett Construction Co., by serving V. M. Barrett personally with a copy of the within petition and process.”
3. The court did not err in directing a verdict for the claimant, where the execution issued on such judgment was levied on individual property of V. M. Barrett, which he sold to the claimant subsequently to the rendition of the judgment and the due record of the execution on the proper dockets. Judgment affirmed.

All the Justices concur.